DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Final Office Action is in reply to the communications filed on 01 March 2022.
Claim 20 has been canceled.
Claims 1-19 are currently pending and have been examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, and therefore directed to non-statutory subject matter.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”), the claims fall within the statutory categories (namely, a system).
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
Claim 1 recites in part…wherein the consumer…provide feedback information regarding the massage to the masseuse while the consumer is receiving the massage from the masseuse; wherein the feedback information provided by the consumer regarding the massage is displayed…while the consumer is receiving the massage from the masseuse; wherein the masseuse receives the feedback information provided by the consumer regarding the massage by viewing…while the consumer is receiving the massage from the masseuse.
The claim recites as a whole a method of organizing human activity because the claim recites a method that allows consumers to provide feedback to a masseuse during a massage. This is a method of managing interactions between people. The mere nominal recitation of an input device, housing, communications module, sensors and a display device does not take the claims out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea.
Claim 7 recites in part …wherein when the consumer receives the massage from the masseuse, the consumer provides feedback information…which is transmitted… for the masseuse to see in real time while the masseuse is providing the massage…perform data analytics on the feedback information to determine one or more massage characteristics of the masseuse…recommend to the customer a masseuse of the plurality of masseuse based on stored massage characteristics of the plurality of masseuses and the one or more massage preferences of the consumer.
The claim recites as a whole a method of organizing human activity because the claim recites a method that allows consumers to provide feedback to a masseuse during a massage and recommend a masseuse to the customer based on the characteristics of the masseuse and the preferences of the customer. This is a method of managing interactions between people and managing personal behavior. The mere nominal recitation of an input device, display device, and a backend system does not take the claims out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea.
Claim 12 recites in part …receive feedback information from the consumer during the massage…display feedback indicated by the feedback information to the masseuse, thereby providing real-time feedback regarding the massage to the masseuse…perform data analytics on the feedback information to determine one or more massage preferences of the consumer; wherein in a second massage session of the consumer…display the one or more massage preferences of the consumer to a masseuse in a subsequent massage of the consumer
The claim recites as a whole a method of organizing human activity because the claim recites a method that allows consumers to provide feedback to a masseuse during a massage and provide massage preferences of the consumer to a masseuse in a subsequent massage of the consumer. This is a method of managing interactions between people and managing personal behavior. The mere nominal recitation of an input device, housing, communication module, and a backend system does not take the claims out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea.
Dependent claims 2, 4 and 8 further recite the abstract idea as identified in claims 1 and 7 by reciting the additional limitations regarding the specific types of biometric measurements and wherein the feedback information is delivered to 5the masseuse in real time while the consumer is receiving the massage. Similar to claims 1 and 7, the limitations are directed to managing interactions between people by providing feedback from the consumer to the masseuse.
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. Claims 1, 7 and 12 as a whole merely describe how to generally “apply” the concept receiving feedback from a consumer during a massage and providing the feedback to a masseuse and recommending a masseuse in a computer environment. Claims 1, 7 and 12 recite additional elements including, an input device; the input device having a housing; the input device having a communication module; the input device having at least one input; the input device having one or more sensors; a display device; a backend system; wherein the backend system is communicatively connected to the input device and the display device for carrying out the process. The additional elements are recited at a high level of generality and are merely invoked as tools to perform existing feedback collection, analysis and provision process. Simply implementing the abstract idea on generic devices and systems is not a practical application of the abstract idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
Dependent claims 2-3, 5-6, 9-11, 13-19 merely recite additional limitations regarding the types of input provided, the types of input and display devices and how the feedback is stored and displayed. The additional elements of the limitations recited at a high level of generality and are merely invoked as tools to perform existing feedback collection and provision process. Moreover, recording, storing, displaying feedback information amount to mere data gathering, storage and output which is insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic devices and systems. The combination of these additional elements is no more than mere instructions to apply the exception using a generic devices and systems. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B and does not provide an inventive concept. Considered as an ordered combination, the additional elements of the claims do not add anything further than when they are considered separately. Thus, under Step 2B of the 2019 PEG framework, the claims are ineligible as the claim does not recite additional elements which result in significantly more than the abstract idea itself.
For the recording, storing and displaying limitation that were considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The Symantec, TLI, Versata, Apple, Inc. v. Ameranth, Inc, and OIP Techs court decisions (see MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network, mere data recordkeeping, storage and output is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claims are not patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 13, 16-19 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Rosenblum (US 9,283,138 B1).
Claim 12: Rosenblum discloses a system for a consumer to provide feedback information to a masseuse during a massage, comprising (see col. 2 lines 11-28: facilitate feedback communications between a massage patient and professional): 
an input device (see Fig. 2, selection device); 
the input device having a housing (see col. 4 lines 55-60: the selection device 200 can include a body 210, one or more selection controls 220, and electronic circuits); 
the input device having a communication module (see col. 5, lines 26-28: the electronic circuits include network interfaces for communication with other components of the system); 
the input device having at least one input (see col. 5 lines 10-11: selection controls includes button); 
a display device (see Fig. 1, interactive devices, col. 6 lines 1-25: display preference inputs on interactive device); 
a backend system; wherein the backend system is communicatively connected to the input device and the display device (see Fig. 1, col. 6 lines 1-28: In an example, the system 100 includes a massage specification system 160. The massage specification system 160 includes an input module 162, a process module 164, and a transmission module 166. The massage specification system 160 operates to collect preference input selections from a first user 180, process the preference inputs, and transmit a representation of the preference inputs to a second user 190 for display. The massage specification system 160 can be incorporated in the first interactive device 110, the second interactive device 120, the local server 140, or the application data server 150); 
wherein the input device is provided to the consumer during the massage (see col. 4, lines 1-3: The first interactive device and second interactive device are instruments for communication between a first user and a second user during a massage. Col. 6 lines 28-35);
wherein the input device is configured and arranged to receive feedback information from the consumer during the massage (see col. 4 lines 1-30: and the second interactive device 120 displays a representation of the preference inputs to the second user 190.  The intensity control interface 334 allows the massage patient to supply real-time preference information regarding the massage forces applied to the massage professional while a therapeutic massage is in progress); 
wherein the input device is configured and arranged to communicate the feedback information to the backend system; and wherein the backend system is configured and arranged to prompt the display device to display feedback indicated by the feedback information to the masseuse, thereby providing real-time feedback regarding the massage to the masseuse (see col. 6 lines 1-28: In an example, the system 100 includes a massage specification system 160. The massage specification system 160 includes an input module 162, a process module 164, and a transmission module 166. The massage specification system 160 operates to collect preference input selections from a first user 180, process the preference inputs, and transmit a representation of the preference inputs to a second user 190 for display. The massage specification system 160 can be incorporated in the first interactive device 110, the second interactive device 120, the local server 140, or the application data server 150);
wherein the backend system is configured to perform data analytics on the feedback information to determine one or more massage preferences of the consumer; (see Fig. 1, col. 6 lines 1-28: In an example, the system 100 includes a massage specification system 160. The massage specification system 160 includes an input module 162, a process module 164, and a transmission module 166. The massage specification system 160 operates to collect preference input selections from a first user 180, process the preference inputs, and transmit a representation of the preference inputs to a second user 190 for display); 
wherein in a subsequent massage session of the consumer the backend system is configured to cause the display device to display the one or more massage preferences of the consumer to the masseuse for the subsequent session of the consumer (see Fig. 1, col. 2 lines 64-col. 3 lines 1-35: During the therapeutic massage, the massage patient can modify one or more preference inputs of the set of preference inputs to form an updated set of preference inputs. A representation of the updated set of preference inputs is subsequently processed and displayed to the massage professional where the representation includes an alert message. An alert message is a notice to the massage patient and the massage professional that a preference input has been modified or otherwise changed. After the therapeutic massage, the massage patient or the massage professional can save the preference inputs to a massage patient profile for use in a future therapeutic or relaxation massage).
Claim 13: Rosenblum discloses wherein the at least one input is a plurality of buttons (see Fig. 2, col. 5 lines 10-11: selection controls includes buttons); wherein the backend system is configured and arranged to: in response to receiving feedback information indicating a first one of the plurality of buttons was pressed, prompt the display device to display a message indicating more pressure is requested; in response to receiving feedback information indicating a second one of the plurality of buttons was pressed, prompt the display device to display a message indicating less pressure is requested; and in response to receiving feedback information indicating a third one of the plurality of buttons was pressed, prompt the display device to display a message indicating maintain pressure is requested (see col. 7 lines 32-50:  The alert message is presented in a way that draws the attention of the first or second user 180, 190 to a change in the preference inputs. In an example, the alert message can display on the interactive device or the interface. In an example, the alert message can include, but is not limited to, the appearance of a static field of color on the GUI of an interactive device, a flashing field of color on the GUI of an interactive device, flashing text, or any combination of the aforementioned alert messages. For example, a positive difference event associated with a change in massage intensity can cause an intensity up alert region to activate. Similarly, a negative difference event can cause an intensity down alert region to activate. See col. 8 lines 1-9: FIG. 3 is an example of a graphical user interface (GUI display 300) used for receiving and displaying preference inputs in connection with a therapeutic massage. In an example, the GUI display 300 can be used to receive one or more preference inputs from a first user 180 and to display a representation of the preference inputs to a second user 190. The GUI display 300 can include a body zone section 310, an intensity section 320, a top information bar 330, and a bottom information bar 340).  
Claim 16: Rosenblum discloses comprising a feedback monitor device communicatively connected to the backend system; wherein the backend system is configured and arranged to prompt the feedback monitor device to provide auditory feedback, corresponding to the feedback information, to the masseuse (see col. 7 lines 45-50: alert message to users include sounds, music, sonic cue).
Claim 17: Rosenblum discloses a feedback monitor device communicatively connected to the backend system; 10wherein the backend system is configured and arranged to prompt the feedback monitor device to provide vibrational auditory feedback, corresponding to the feedback information, to the masseuse (see Fig. 1, col. 9 lines 44-47: For example, the message-based cue can include, but is not limited to, activation of a service to generate a text message for receipt by an interactive device in vibration mode, such as a cell phone that is in close proximity to the second user (massage professional)).
Claim 18: Rosenblum discloses a feedback monitor device communicatively 15connected to receive feedback information directly from the input device; and wherein the feedback monitor device is configured and arranged to provide visual, auditory, or vibrational feedback, corresponding to the feedback information, to the masseuse (see Fig. 1 and associated text, col. 7 lines 32-50: alert message to massage professional includes visual, sounds).
Claim 19: Rosenblum discloses wherein the backend system is configured to record and store 20feedback information received from the input device (see col. 6 lines 35-41: The process module 164 operates to process preference inputs for communication to the second user 190. In an example, the process module 164 can organize the preference inputs into a data structure, such as to form a set of preference inputs. In an example, the process module 164 can store preference inputs in a volatile computer memory for use in the transmission module 166. In an example, the process module 164 can save preference inputs in a non-volatile computer memory for future access. The process module 164 can transmit the preference inputs or the data structure to the transmission module 166.).

Claim Rejections - 35 USC § 103
NOTICE: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenblum (US 9,283,138 B1) in view of Tian et al (US 2020/0121556 A1).
Claim 1: A system for providing feedback information during a massage, comprising (see col. 2 lines 11-28: facilitate feedback communications between a massage patient and professional): 
an input device (see Fig. 2, selection device); 
the input device having a housing (see col. 4 lines 55-60: the selection device 200 can include a body 210, one or more selection controls 220, and electronic circuits); 
the input device having a communication module (see col. 5, lines 26-28: the electronic circuits include network interfaces for communication with other components of the system); 
the input device having at least one input (see col. 5 lines 10-11: selection controls includes button); 
a display device (see Fig. 1, interactive devices, col. 6 lines 1-25: display preference inputs on interactive device); 
wherein the input device is provided to a consumer while the consumer is receiving a massage from a masseuse (see col. 4, lines 1-3: The first interactive device and second interactive device are instruments for communication between a first user and a second user during a massage. Col. 6 lines 28-35); 
wherein the consumer uses the at least one input of the input device to provide feedback information regarding the massage to the masseuse while the consumer is receiving the massage from the masseuse (see col. 4 lines 1-20: In operation, the first interactive device 110 receives preference inputs for processing from the first user); 
wherein the feedback information provided by the consumer regarding the massage is displayed on the display device while the consumer is receiving the massage from the masseuse (see col. 4 lines 1-30: and the second interactive device 120 displays a representation of the preference inputs to the second user 190); 
wherein the masseuse receives the feedback information provided by the consumer regarding the massage by viewing the display device while the consumer is receiving the massage from the masseuse (see col. 4 lines 1-30: and the second interactive device 120 displays a representation of the preference inputs to the second user 190. Col. 10 lines 43-47: the intensity control interface 334 allows the massage patient to supply real-time preference information regarding the massage forces applied to the massage professional while a therapeutic massage is in progress. Col. 11 lines 43-65: At block 502, the second user 190 applies massage forces to the first user 180 based on the representation of the set of preference inputs).  
Rosenblum does not expressly disclose the following limitations but Tian which also discloses a system and method of providing massage therapy teaches, the input device having one or more sensors, wherein one or more sensors are configured to sample biometric measurements of the consumer while the consumer is receiving the massage from the masseuse, the biometric measurements of the consumer are displayed on the display device while the consumer is receiving the massage from the masseuse; wherein the masseuse receives the biometric measurements of the consumer (see [0041] At the local site 102 of the environment 100, a patient 104 is collocated with a number of sensors, including imaging sensors (e.g., depth camera 106, infrared sensors), physiological sensors 116 (e.g., blood pressure monitor, heart rate monitor, oxygen level monitor, EMG (Electromyography) sensors, temperature sensors, perspiration sensors, etc.), patient feedback sensors (e.g., pressure sensors, microphones 124). All the sensors are optionally connected to a network 134 and configured to transmit collected sensor data to a central control server 136 (e.g., a central computing system) in real-time and be controlled by the central server in real-time over the network 134. [0043]: In some embodiments, the physiological sensors 116 (e.g., blood pressure monitor, heart rate monitor, oxygen level monitor, EMG (Electromyography) sensors, temperature sensors, perspiration sensors, etc.) are used to collect baseline patient physiological data, and physiological response data during the treatment or particular sub-portions of the treatment procedures. The response data from different sensors are correlated by time through a sensor fusion process (e.g., in sensor fusion module 112 of the local computing device 114), and provided to an analysis model on the central control server 136 over the network 134.  [0057]: In some embodiments, sensors data received from physiological sensors (e.g., sensors 116), user feedback sensors 124, and analysis results of the sensor data (e.g., received from the local site 102 or central server 136) are also displayed on display generation component 103).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to including in the massage feedback collection and analysis of Rosenblum, the input device having one or more sensors, wherein one or more sensors are configured to sample biometric measurements of the consumer while the consumer is receiving the massage from the masseuse, the biometric measurements of the consumer are displayed on the display device while the consumer is receiving the massage from the masseuse; wherein the masseuse receives the biometric measurements of the consumer as taught by Tian because it would “ help the remote expert to perform better guidance during treatment and adjust treatment in real-time in accordance with the patient's conditions and tolerance to the treatment” (Tian, [0012]).
Claim 2: The combination of Rosenblum and Tian discloses the claimed invention as applied to claim 1 above. Rosenblum discloses wherein the at least one input is a plurality of buttons (see Fig. 2, col. 5 lines 10-11: selection controls includes buttons). Tian further discloses wherein the biometric measurements include one or more of a set of biometric measurements including eye movement, pupil dilation, heart rate, blood pressure, respiration rate, skin temperature, galvanic skin response (GSR) (see [0012]:  blood pressure, respiratory rate).
Claim 3: The combination of Rosenblum and Tian discloses the claimed invention as applied to claim 1 above. Rosenblum discloses wherein at least one of the at least one input is selected from the group consisting of: a more-pressure input; a less-pressure input; a maintain-pressure input; a remain in-place input; a move input; a move up input; a move down input; a move left input; and a move right input (see Fig. 3: col. 2 lines 43-46: For example, a massage patient can specify a primary preference input for massage, such as the shoulders, and secondary preference inputs associated with the primary preference input, such as the massage intensity. Col. 4 lines 28-29).
Claim 4: The combination of Rosenblum and Tian discloses the claimed invention as applied to claim 1 above. Rosenblum discloses wherein the feedback information is delivered to the masseuse in real time while the consumer is receiving the massage (see col. 4 lines 1-30: and the second interactive device 120 displays a representation of the preference inputs to the second user 190.  The intensity control interface 334 allows the massage patient to supply real-time preference information regarding the massage forces applied to the massage professional while a therapeutic massage is in progress. Col. 11 lines 43-65: At block 502, the second user 190 applies massage forces to the first user 180 based on the representation of the set of preference inputs). Tian further discloses wherein the biometric measurements include one or more of a set of biometric measurements including eye movement, pupil dilation, heart rate, blood pressure, respiration rate, skin temperature, galvanic skin response (GSR) (see [0012]:  blood pressure, respiratory rate).
Claim 5: The combination of Rosenblum and Tian discloses the claimed invention as applied to claim 1 above. Rosenblum discloses wherein the input device is a wireless remote control (see col. 4 lines 38-39: the selection device 130 is an electronic device with an electrical interface such as a GUI. For example, the selection device 130 can include, but is not limited to, mobile electronic devices (e.g., smartphones, tablet computers or portable computers).  
Claim 6: The combination of Rosenblum and Tian discloses the claimed invention as applied to claim 1 above. Rosenblum discloses a backend system; wherein the backend system is communicatively connected to the input device and the display device, wherein the input device is configured and arranged to communicate the feedback information to the backend system, wherein the backend system is configured to perform data analytics on the feedback information to determine one or more massage preferences of the consumer; (see Fig. 1, col. 6 lines 1-28: In an example, the system 100 includes a massage specification system 160. The massage specification system 160 includes an input module 162, a process module 164, and a transmission module 166. The massage specification system 160 operates to collect preference input selections from a first user 180, process the preference inputs, and transmit a representation of the preference inputs to a second user 190 for display) wherein in a subsequent massage session of the consumer the backend system is configured to cause the display device to display the one or more massage preferences of the consumer to the masseuse for the subsequent session of the consumer (see Fig. 1, col. 2 lines 64-col. 3 lines 1-35: During the therapeutic massage, the massage patient can modify one or more preference inputs of the set of preference inputs to form an updated set of preference inputs. A representation of the updated set of preference inputs is subsequently processed and displayed to the massage professional where the representation includes an alert message. An alert message is a notice to the massage patient and the massage professional that a preference input has been modified or otherwise changed. After the therapeutic massage, the massage patient or the massage professional can save the preference inputs to a massage patient profile for use in a future therapeutic or relaxation massage).

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenblum (US 9,283,138 B1) in view of Fu et al (US 20140081661 A1).
Claim 7: Rosenblum discloses a system for providing feedback during a massage comprising (see col. 2 lines 11-28: facilitate feedback communications between a massage patient and professional):
an input device (see Fig. 2, selection device); the input device having at least one input (see col. 5 lines 10-11: selection controls includes button); a display device (see Fig. 1, interactive devices, col. 6 lines 1-25: display preference inputs on interactive device); wherein the input device is given to a consumer while the consumer receives a massage from a masseuse in a massage session of the consumer (see col. 4, lines 1-3: The first interactive device and second interactive device are instruments for communication between a first user and a second user during a massage. Col. 6 lines 28-35);
wherein when the consumer receives the massage from the masseuse, the consumer provides feedback information using the at least one input on the input device which is transmitted to the display device and displayed on the display device for the masseuse to see in real time while the masseuse is providing the massage (see col. 6 lines 1-28: In an example, the system 100 includes a massage specification system 160. The massage specification system 160 includes an input module 162, a process module 164, and a transmission module 166. The massage specification system 160 operates to collect preference input selections from a first user 180, process the preference inputs, and transmit a representation of the preference inputs to a second user 190 for display. The massage specification system 160 can be incorporated in the first interactive device 110, the second interactive device 120, the local server 140, or the application data server 150);
a backend system; wherein the backend system is communicatively connected to the input device and the display device (see Fig. 1, col. 6 lines 1-28: In an example, the system 100 includes a massage specification system 160. The massage specification system 160 includes an input module 162, a process module 164, and a transmission module 166. The massage specification system 160 operates to collect preference input selections from a first user 180, process the preference inputs, and transmit a representation of the preference inputs to a second user 190 for display. The massage specification system 160 can be incorporated in the first interactive device 110, the second interactive device 120, the local server 140, or the application data server 150); 
wherein the input device is configured and arranged to communicate the feedback information to backend system in the massage session of the consumer (see col. 6 lines 1-28: In an example, the system 100 includes a massage specification system 160. The massage specification system 160 includes an input module 162, a process module 164, and a transmission module 166. The massage specification system 160 operates to collect preference input selections from a first user 180, process the preference inputs, and transmit a representation of the preference inputs to a second user 190 for display. The massage specification system 160 can be incorporated in the first interactive device 110, the second interactive device 120, the local server 140, or the application data server 150).
wherein the backend system is configured to perform data analytics on the feedback information to determine one or more massage preferences of the consumer (see Fig. 1, col. 6 lines 1-28: In an example, the system 100 includes a massage specification system 160. The massage specification system 160 includes an input module 162, a process module 164, and a transmission module 166. The massage specification system 160 operates to collect preference input selections from a first user 180, process the preference inputs, and transmit a representation of the preference inputs to a second user 190 for display. The massage specification system 160 can be incorporated in the first interactive device 110, the second interactive device 120, the local server 140, or the application data server 150); 
wherein the backend system is configured to store the one or more massage preferences of the consumer in a database (See col. 3 lines 1-35: During the therapeutic massage, the massage patient can modify one or more preference inputs of the set of preference inputs to form an updated set of preference inputs. A representation of the updated set of preference inputs is subsequently processed and displayed to the massage professional where the representation includes an alert message. An alert message is a notice to the massage patient and the massage professional that a preference input has been modified or otherwise changed. After the therapeutic massage, the massage patient or the massage professional can save the preference inputs to a massage patient profile for use in a future therapeutic or relaxation massage).
Rosenblum does not expressly disclose the following limitations but Fu in the same field of endeavor teaches,
wherein the backend system is configured to perform data analytics on the feedback information determine one or more massage characteristics of the masseuse; wherein the backend system is configured to store the one or more massage characteristics of the masseuse in the database having massage characteristics for a plurality of masseuses; wherein the backend system is configured to recommend to the customer a masseuse of the plurality of masseuses based on the stored massage characteristics of the plurality of ,masseuses and the one or more massage preferences of the consumer (see [0014]: the processing unit may monitor a physiological parameter(s) of the patient…when the patient reports pain during exercise, aggregate the information related to the patient's compliance to the prescribed exercise regimen and producing statistical representations of aggregated patient outcomes, activity, and recovery speed. [0015]: facilitate a contribution of comments from the patient regarding a particular therapist, exercise or exercise regimen; rate the therapist based on aggregated patient feedback data. These aggregated data may also be analyzed to help physical therapists 11 and trainers design more effective exercise programs for different types of injuries or strength training goals, as well as to gather feedback regarding specific therapists 11 and therapy regimens. For example, these data may enable physical therapists to be ranked based on the effectiveness of their treatment and outcomes. Advantageously, such a tool may be used in marketing for therapists).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include in the massage feedback system and method of Rosenblum, wherein the backend system is configured to perform data analytics on the feedback information determine one or more massage characteristics of the masseuse; wherein the backend system is configured to store the one or more massage characteristics of the masseuse in the database having massage characteristics for a plurality of masseuses; wherein the backend system is configured to recommend to the customer a masseuse of the plurality of masseuses based on the stored massage characteristics of the plurality of masseuses and the one or more massage preferences of the consumer  as taught by Fu because it “may be used in marketing for therapists to attract new clients” (Fu, [0034]).
Claim 8: The combination of Rosenblum and Fu discloses the claimed invention as applied to claim 7 above. Rosenblum further discloses wherein the masseuse receives the feedback information provided by the consumer regarding the massage by viewing the display device while the consumer is receiving the massage from the masseuse (see col. 4 lines 1-30: and the second interactive device 120 displays a representation of the preference inputs to the second user 190.  The intensity control interface 334 allows the massage patient to supply real-time preference information regarding the massage forces applied to the massage professional while a therapeutic massage is in progress.
Claim 9: The combination of Rosenblum and Fu discloses the claimed invention as applied to claim 7 above. Rosenblum further discloses wherein the at least one input is a plurality of buttons (see Fig. 2, col. 5 lines 10-11: selection controls includes buttons).
Claim 10: The combination of Rosenblum and Fu discloses the claimed invention as applied to claim 7 above. Rosenblum further discloses wherein at least one of the at least one input is selected from the group consisting of: a more-pressure input; a less-pressure input; a maintain-pressure input; a remain in-place input; a move input; a move up input; a move down input; a move left input; and a move right input (see Fig. 3: col. 2 lines 43-46: For example, a massage patient can specify a primary preference input for massage, such as the shoulders, and secondary preference inputs associated with the primary preference input, such as the massage intensity. Col. 4 lines 28-29).
Claim 11: The combination of Rosenblum and Fu discloses the claimed invention as applied to claim 7 above.  Rosenblum further discloses wherein the display device is selected from the group consisting of: a tablet; a TV, a computer screen, a laptop computer, a phone, and a smart watch (see col. 4 lines 38-39: the selection device 130 is an electronic device with an electrical interface such as a GUI. For example, the selection device 130 can include, but is not limited to, mobile electronic devices (e.g., smartphones, tablet computers or portable computers).  


Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenblum in view Harris (US 20150145682 A1).
Claim 14: Rosenblum discloses the claimed invention as applied to claim 12 above. Rosenblum discloses wherein the at least one input is a plurality of buttons (see Fig. 2, col. 5 lines 10-11: selection controls includes buttons); wherein the backend system is configured and arranged to: in response to receiving feedback information indicating a first one of the plurality of buttons was pressed, prompt the display device to display a message (see col. 6 lines 1-28: In an example, the system 100 includes a massage specification system 160. The massage specification system 160 includes an input module 162, a process module 164, and a transmission module 166. The massage specification system 160 operates to collect preference input selections from a first user 180, process the preference inputs, and transmit a representation of the preference inputs to a second user 190 for display. See col. 7 lines 32-50:  The alert message is presented in a way that draws the attention of the first or second user 180, 190 to a change in the preference inputs). 
Rosenblum does not expressly disclose the following limitations but Harris which also discloses communicating patient feedback data during a massage session, teaches prompt the display device to display a message indicating move of location is requested; and in response to receiving feedback information indicating a second one of the plurality of buttons was pressed, prompt the display device to display a message indicating remain in-place is requested (see [0036] In some embodiments, the practitioner alerting device is configured to cause one or more speakers 306 to create audible alerts corresponding to patient comfort data received by the patient comfort level input device 200. For example, the speakers 306 may sound a voice alerting the practitioner that the patient has called for stimulus attention at a particular location. Such an occurrence may follow a sequence such as a massage therapist beginning to massage a location of particular interest to the patient at which time the patient may depress a push button feature of the input receiver 206 causing the input device 200 to transmit to the practitioner alerting device 300 patient comfort data indicating that the patient is calling for additional focus on the current particular area thereby causing the speakers to sound the phrase "right there" or "that's the spot." [0037]: Moreover, some embodiments are configured to enable the patient to communicate demands as to the direction for the practitioner to move the service to. For example, in some embodiments of the patient comfort level input device 200 a joystick is configured such that it can be depressed slightly downward into a position wherein a full range of 360 degrees of rotation becomes available such that the patient can direct the practitioner to move the service in any direction. For example, the input device may be configured such that when the joystick is not compressed the increase or decrease stimulus commands correspond to a "thumbs up" and "thumbs down" motion but when the joystick is depressed the patient may move the joystick in any direction and the practitioner is alert to move in that direction).).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rosenblum’s preference input message alert to include, a message indicating move of location is requested; and in response to receiving feedback information indicating a second one of the plurality of buttons was pressed, prompt the display device to display a message indicating remain in-place is requested. One of ordinary skill in the art would be motivated to do so because it would alert the practitioner continuously as to the patient's current comfort status and alter the service being provided accordingly (Harris, P[0035]).
Claim 15: Rosenblum discloses the claimed invention as applied to claim 12 above. Rosenblum discloses herein the at least one input is a plurality of buttons (see Fig. 2, col. 5 lines 10-11: selection controls includes buttons); wherein the backend system is configured and arranged to: in response to receiving feedback information indicating a first one of the plurality of buttons was pressed, prompt the display device to display a message (see col. 6 lines 1-28: In an example, the system 100 includes a massage specification system 160. The massage specification system 160 includes an input module 162, a process module 164, and a transmission module 166. The massage specification system 160 operates to collect preference input selections from a first user 180, process the preference inputs, and transmit a representation of the preference inputs to a second user 190 for display. See col. 7 lines 32-50:  The alert message is presented in a way that draws the attention of the first or second user 180, 190 to a change in the preference inputs). 
Rosenblum does not expressly disclose the following limitations but Harris which also discloses communicating patient feedback data during a massage session, teaches; prompt the display device to display a message indicating movement upward is requested; in response to receiving feedback information indicating a second one of the plurality of buttons was pressed, prompt the display device to display a message indicating movement downward is requested; in response to receiving feedback information indicating a third one of the plurality of buttons was pressed, prompt the display device to display a message indicating movement leftward is requested; in response to receiving feedback information indicating a fourth one of the plurality of buttons was pressed, prompt the display device to display a message indicating movement rightward is requested (see [0036]: In some embodiments, the practitioner alerting device is configured to cause one or more speakers 306 to create audible alerts corresponding to patient comfort data received by the patient comfort level input device 200. For example, the speakers 306 may sound a voice alerting the practitioner that the patient has called for stimulus attention at a particular location. Such an occurrence may follow a sequence such as a massage therapist beginning to massage a location of particular interest to the patient at which time the patient may depress a push button feature of the input receiver 206 causing the input device 200 to transmit to the practitioner alerting device 300 patient comfort data indicating that the patient is calling for additional focus on the current particular area thereby causing the speakers to sound the phrase "right there" or "that's the spot." [0037] Moreover, some embodiments are configured to enable the patient to communicate demands as to the direction for the practitioner to move the service to. For example, in some embodiments of the patient comfort level input device 200 a joystick is configured such that it can be depressed slightly downward into a position wherein a full range of 360 degrees of rotation becomes available such that the patient can direct the practitioner to move the service in any direction. For example, the input device may be configured such that when the joystick is not compressed the increase or decrease stimulus commands correspond to a "thumbs up" and "thumbs down" motion but when the joystick is depressed the patient may move the joystick in any direction and the practitioner is alert to move in that direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rosenblum’s preference input message alert to include, prompt the display device to display a message indicating movement upward is requested; in response to receiving feedback information indicating a second one of the plurality of buttons was pressed, prompt the display device to display a message indicating movement downward is requested; in response to receiving feedback information indicating a third one of the plurality of buttons was pressed, prompt the display device to display a message indicating movement leftward is requested; in response to receiving feedback information indicating a fourth one of the plurality of buttons was pressed, prompt the display device to display a message indicating movement rightward is requested. One of ordinary skill in the art would be motivated to do so because it would alert the practitioner continuously as to the patient's current comfort status and alter the service being provided accordingly (Harris, P[0035]).

Response to Arguments
Applicant's arguments regarding the 35 USC 101 rejections have been fully considered but they are not persuasive.
In response to the Applicant’s arguments that the cited patented case is relevant to show that the USPTO has previously decided that this type of activity is patent eligible subject matter, the Examiner asserts that the determination of whether claims are directed to non-statutory subject matter is based on the 2019 Revised Patent Subject Matter Eligibility Guidance and not based on issued patents. 
Applicant further argues that the claimed invention as a whole integrates that method into a practical application, e.g.: to a system providing for improved communication and monitoring for improved massage sessions. This application is further improved by the additional features related to using the information collected from biometric measurements to provide immediate biometric information to the masseuse (Claim 1); or using the information from consumer inputs to determine massage preferences of a consumer, massage characteristics of the masseuse, and then use those preferences and characteristics to recommend a masseuse or masseuses to the consumer (Claim 7); or using the information from consumer inputs to determine massage preferences of a consumer which are used in later sessions for the consumer (Claim 12. Each of these, and other, limitations presented in either Claim 1, 7, or 12 provide a practical application related to massage services. 
However, the examiner is not persuaded. The additional feature, using the information collected from biometric measurements to provide immediate biometric information to the masseuse is merely directed to collecting a specific type of information and providing the information and therefore does not impose meaningful limitations (see MPEP 2106.05(G)). The additional feature, using the information from consumer inputs to determine massage preferences of a consumer which are used in later sessions for the consumer further describes the abstract idea of managing personal behavior and also directed to mere data gathering which the courts have found to be  insignificant extra-solution activity (OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93: Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price). The additional feature of using the information from consumer inputs to determine massage preferences of a consumer, massage characteristics of the masseuse, and then use those preferences and characteristics to recommend a masseuse or masseuses to the consumer is further directed to the abstract idea of managing personal behavior and interactions between people. These additional features are not indicative of integration into a practical application. 
Consistent with the specification, the backend system (specification:  [0108]: Backend system 42 is formed of any suitable size, shape and design and is configured to receive feedback information 38 from input device 18 via one or more communication protocols and/or communication networks and provide the feedback information 38 in an appropriate format to one or more feedback monitor devices 40 for communication of the feedback information 38 to masseuse 14. In one or more arrangements, backend system 42 may be a router, a wireless router, a network switch, a modem, a wireless modem, a dongle, or any other device that receives wireless information from input device 18 and transmits it to feedback monitor device 40. Additionally or alternatively, backend system may include one or more computing devices 53 configure to receive feedback information 38 from input device 18 (via one or more communication protocols and/or communication networks) and communicate the feedback information) as recited is merely used in its ordinary capacity to receive, store, process and transmit data) and as such does not integrate a judicial exception into a practical application or provide significantly more. 
Applicant’s arguments with respect to 35 USC 102 and 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629